ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM: *
This case returns to us on remand from the Supreme Court, No. 15-5980, Jose Zavala v. United States. The Supreme Court reversed our affirmance of the district court’s sentence of Zavala and remanded this case to us for further proceedings consistent with the Court’s opinion. Accordingly, we VACATE the district court’s sentence of Zavala and REMAND this case to the District Court for the Western District of Texas for resentencing consistent with the opinion of the Supreme Court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *140the limited circumstances set forth in 5th Cir. R. 47.5.4.